Mb. Justice Bean
delivered the opinion of the court.
The executors of the last will and testament of Bichard Wilson, deceased, commenced a suit in equity against the above-named defendants, who were legatees under the will, to obtain a construction of the will in order to secure a determination of the ownership of certain personal property which was bequeathed by the will. In an opinion rendered In re Wilson’s Estate, 85 Or. 604, we have seen fit to construe the will in question and have passed upon the questions involved in this suit and no further consideration is required to be given the same. The opinion in the matter of the estate is adopted as the opinion in this ease in so far as the same questions are involved. The costs in this suit should be paid as indicated in that opinion.
Affirmed. Rehearing Denied.
Mb. Justice Moobe took no part in the consideration of this case.